UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1903


RAYMOND S. BURNS, JR.,

                Plaintiff - Appellant,

          v.

WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY,

                Defendant - Appellee,

          and

COMMONWEALTH OF VIRGINIA; NORTHERN VIRGINIA TRANSPORTATION
COMMISSION; NORTHERN VIRGINIA TRANSPORTATION AUTHORITY;
VIRGINIA DEPARTMENT OF TRANSPORTATION,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:12-cv-00123-CMH-TRJ)


Submitted:   December 21, 2012              Decided:   January 7, 2013


Before AGEE, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin M. Leach, TURBITT, O’HERRON & LEACH, PLLC, Burke,
Virginia, for Appellant.   Nicholas S. Nunzio, Jr., Associate
General Counsel, Carol B. O’Keeffe, General Counsel, Gerard J.
Stief, Senior Associate General Counsel, Washington, DC, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Raymond   S.    Burns,     Jr.   appeals    the    district    court’s

order    granting    the    Washington       Metropolitan        Area    Transit

Authority’s    motion     for   summary     judgment     on    his    negligence

complaint.    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.      Burns v. Wash. Metro. Area Transit Auth., No.

1:12-cv-00123-CMH-TRJ (E.D. Va. July 13, 2012).                      We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials   before       this   court   and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                       3